432 F.2d 551
UNITED STATES of America, Appellee,v.Carl Victor GREEN, Appellant.
No. 13733.
United States Court of Appeals, Fourth Circuit.
Oct. 8, 1970.

Thomas R. Dyson, Jr., Washington, D.C., court-appointed counsel, on brief for appellant.
George Beall, U.S. Atty., and Charles G. Bernstein, Asst. U.S. Atty., on brief for appellee.
Before BOREMAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Green was found guilty by a jury of all three counts of an indictment brought 18 U.S.C. 2113(a), (b), (d), and (f), charging bank robbery, bank larceny, and assault by pointing a firearm at bank employees.  The sole question presented by Green on this appeal is whether the district court erred in ruling that a conviction from which an appeal was pending could be used to impeach Green's credibility.


2
After a careful review of the record, the briefs, the motion for summary affirmance, and the appellant's opposition, we find it unnecessary to reach the issue raised by the defendant, and affirm.  Evidence of the defendant's guilt is overwhelming.  Even if it were error to allow the conviction then on appeal to be introduced to impeach the defendant's credibility, the record contains ample evidence to convince this court that the asserted error was harmless beyond a reasonable doubt.  Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); Fed.R.Crim.P. 52(a).


3
Affirmed.